Name: 85/84/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/74/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  fisheries;  regions and regional policy
 Date Published: 1985-02-08

 Avis juridique important|31985D008485/84/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/74/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0020 - 0023+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 23 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/74/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/84/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/74/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/74/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/74/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE 1 . TITLE PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( IMP ) IN THE FISHERIES AND AQUACULTURE SECTOR IN THE PARTS OF GREECE COVERED BY THE IMP . 2 . GENERAL PURPOSE THE PURPOSE OF THE PILOT ACTION IS TO INVESTIGATE AND TRY OUT CERTAIN MEASURES WHOSE AIM IS TO IMPROVE THE PRODUCTIVITY OF FISHING AND ACQUACULTURE IN THE PARTS OF GREECE COVERED BY THE IMP . IT WILL ALSO ENABLE THE NECESSARY PROCEDURES TO BE DEFINED FOR ENSURING PROPER COORDINATION OF COMMUNITY , NATIONAL AND REGIONAL AUTHORITIES IN PREPARING AND IMPLEMENTING THE IMP ; AND IT WILL FACILITATE AN EXPEDITIOUS START TO THE PROGRAMMES . THE ACTION INVOLVES : - SURVEYS TO IDENTIFY THE OBSTACLES TO THE EXPANSION OF FISHERIES AND AQUACULTURE , THE PRIORITY AREAS IN WHICH ACTION SHOULD BE TAKEN , THE ACTUAL REQUIREMENTS AND THEIR PROBABLE COST , - PROJECTS TO TEST THE SURVEY FINDINGS . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA IN VIEW OF THEIR NATURE , THE SURVEYS WILL COVER ALL THE AREAS IN GREECE COVERED BY THE IMP . THE AREAS WHERE PROJECTS WILL BE CARRIED OUT ARE INDICATED BELOW . PROJECT LOCATIONS MAY BE CHANGED , HOWEVER , IN THE LIGHT OF THE SURVEY FINDINGS . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO NOVEMBER 1985 , THE FOLLOWING OPERATIONS ARE TO BE CARRIED OUT : ( A ) COASTAL SHELTERS FOR FISHING VESSELS : - A SURVEY TO DETERMINE THE CRITERIA AND PRIORITY LOCATIONS FOR SETTING UP SUCH SHELTERS AND TO ASCERTAIN THE SCALE OF THE INVESTMENT NEEDED AND THE COST , - PROJECT : SETTING UP A SHELTER ; ( B ) AQUACULTURE : - A SURVEY TO DETERMINE THE CRITERIA AND PRIORITIES FOR THE SELECTION OF LAGOONS FOR AQUACULTURE , TO IDENTIFY THE BIOLOGICAL , WATER-ENGINEERING AND TECHNICAL PROBLEMS TO BE RESOLVED IN THE SHORT RUN , TO DESIGN THE MOST APPROPRIATE EXPLOITATION MODELS AND TO ASCERTAIN THE COSTS , - PROJECT : AN AQUACULTURE INSTALLATION IN A LAGOON ; ( C ) PROCESSING AND MARKETING : - A SURVEY TO IDENTIFY EXISTING BOTTLENECKS IN THIS SECTOR , TO DEFINE AND APPRAISE THE DEVELOPMENT OPTIONS AND THE ASSOCIATED TECHNOLOGICAL AND ECONOMIC PROBLEMS ; TO ASSESS THE SCALE AND COST OF THE NECESSARY INVESTMENT AND TO EXAMINE THE POSSIBILITY OF DEVELOPING NEW PRODUCTS , PRIORITY BEING GIVEN TO THE PROCESSING AND MARKETING OF PELAGIC FISH , - PROJECT : A SMALL ICE-MAKING PLANT AND A SALES CENTRE ; ( D ) TECHNICAL ASSISTANCE : - THE STATIONING OF 10 TECHNICAL ADVISERS IN FISHING PORTS OR WITH AQUACULTURISTS . AS SUCH ADVISERS CANNOT AT PRESENT BE RECRUITED , THE FIRST STEP WILL BE TO SEND 10 CANDIDATES FOR SPECIALIZED TRAINING TO PREPARE THEM FOR THIS WORK . 5 . TIMETABLE THE SURVEYS AND TRAINING OF ADVISERS ARE TO BE COMPLETED IN 1984 AND 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE FISHERIES DIRECTORATE OF THE MINISTRY OF AGRICULTURE . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN GREECE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . COASTAL SHELTERS - SURVEYS * 28 * - * - * 28 * 100 * 42 * - * - * 42 * 100 * 70 - PROJECT * - * - * - * - * - * 500 * 200 * 40 * 175 * 35 * 175 B . LAGOONS - SURVEY * 24 * - * - * 24 * 100 * 36 * - * - * 36 * 100 * 60 - PROJECT ( 3 ) * - * - * - * - * - * 1 200 * 480 * 40 * 360 * 30 ( 1 ) * 360 C . PROCESSING AND MARKETING - SURVEY * 40 * - * - * 40 * 100 * 60 * - * - * 60 * 100 * 100 - PROJECT ( 3 ) * - * - * - * - * - * 400 * 200 * 50 * 36 * ( 2 ) * 36 D . TRAINING TRAINING AND DETACHMENT OF FISHERIES TECHNOLOGISTS * 48 * - * - * 36 * 75 * 120 * - * - * 90 * 75 * 126 TOTAL * 140 * - * - * 128 * - * 2 358 * 880 * - * 799 * - * 927 ( 1 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 30 % OF ELIGIBLE PROJECT COSTS ; THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLAN IN ACCORDANCE WITH REGULATION ( EEC ) NO 2908/83 . ( 2 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 9 % OF ELIGIBLE PROJECT COSTS ; THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLAN IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 3 ) THE PAYMENTS MAY BE COMPLETED IF NECESSARY IN 1986 .